Citation Nr: 1206783
Decision Date: 02/24/12	Archive Date: 04/11/12

DOCKET NO.  10-02 002	)        DATE 24 FEB 2012

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia

THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for residuals of a right shoulder separation, prior to June 11, 2011.

2. Entitlement to a rating in excess of 20 percent for residuals of a right shoulder separation, from June 11, 2011.

3. Entitlement to an effective date earlier than September 3, 2008 for the award of service connection and compensation for residuals of a right shoulder separation.

REPRESENTATION

Appellant represented by:   Virginia Department of Veterans Services

ATTORNEY FOR THE BOARD 

G. Jackson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1981 to June 1993.

This appeal to the Board of Veterans Appeals (Board) initially arose from a July 2009 rating decision in which the RO, in pertinent part, granted service connection and assigned an initial 10 percent rating for residuals of a right shoulder separation, effective September 3, 2008. The Veteran filed a Notice of Disagreement (NOD) in September 2009. The RO issued a statement of the Case (SOC) in December 2009, and the Veteran filed a Substantive Appeal (via a VA Form 9, Appeal to the Board) later that month.

In a July 2011 rating decision, the RO awarded a higher rating of 20 percent for residuals of a right shoulder separation, effective June 11,2011, but denied higher ratings before and as of that date (as reflected in an April 2011 supplemental SOC (SSOC)).

Because the appeal involves requests for a higher rating assigned following an award of service connection, the Board characterized that matter in light of the distinction noted in Fender son v. West, 12 Veteran. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). Moreover, inasmuch as a higher rating is available for the Veteran's residuals of a right shoulder separation both before and after the June 2011 effective date of the award of a 20 percent rating, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized the appeal as now encompassing claims for higher ratings at each stage, as reflected on the title page. Id., AB v. Brown, 6 Vet. App. 35, 38 (1993).

-2-

FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2. The Veteran is left-hand dominant; thus, her right shoulder disability involves her minor extremity.

3. Since the September 3, 2008 effective date of the award of service connection, the Veteran has left arm motion to limited to shoulder level, residual to left shoulder separation.

4. On September 3, 2008, the RO received the Veteran's request to reopen a claim for service connection for residuals of a right shoulder separation.

5. The record contains no statement or communication from the Veteran, prior to September 3, 2008, that constitutes a pending request to reopen a previously denied claim for service connection for residuals of a right shoulder separation.

CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial, 20 percent, but no higher, rating for residuals of a right shoulder separation, from September 3, 2008 through June 10, 2011, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Code (DC) 5201, 5203 (2011).

2. The criteria for a rating in excess of 20 percent for residuals of a right shoulder separation are not met at any pertinent period prior to or since June 11, 2011. 38

-3-

U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2011).

3. The claim for an effective date earlier than September 3, 2008 for the award of service connection for residuals of a right shoulder separation is without legal merit. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

As regards the Veteran's claim for an earlier effective date, the Veteran has been advised of the bases of the denial of the claim, and has been afforded ample opportunity to submit argument in support of the claim. As such, any duties to notify and assist owed him have been satisfied. As will be explained below, this claim lacks legal merit. As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable. See Mason v. Principi, 16 Vet. App. 129, 132 (2002). See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Pertinent the claims for higher ratings, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v.

-4-

Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated m Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.

In this appeal, in an October 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for residuals of a right shoulder separation. The letter also provided the Veteran with general information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

-5-

After the award of service connection, and the Veteran's disagreement with the initial rating assigned, the December 2009 SOC set forth the criteria for rating residuals of a right shoulder separation (the timing and form of which suffice, in part, for Dingess/Hartman). The Board also notes that, subsequently, the claim for a higher initial rating was reajudicated, as reflected in the May 2011 supplemental SOC (SSOC). See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the appeal. Pertinent medical evidence associated with the claims file consists of VA and private treatment records, and the reports of June 2009 and June 2011 VA fee-basis examinations. Also of record and considered in connection with the appeal are various written statements provided by the Veteran. The Board also finds that no additional RO action to further develop the record in connection with any claim is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the matters on appeal. Any such error is deemed harmless and does not preclude appellate consideration of the appeal, at this juncture. See May field, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

-6-

II. Higher Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 1 Vet. App. 55, 58 (1994). However, where, as here, the question for consideration is entitlement to a higher initial rating, evaluation of the medical evidence since the award of service connection to consider the appropriateness of "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fender son, 12 Vet. App. at 126.

In this case, since the RO has already assigned staged ratings for the Veteran's residuals of a right shoulder separation10 percent prior to June 11, 2011, and 20 percent on and after that datethe Board must consider the propriety of the ratings at each stage, as well as whether any further staged rating is warranted.

At the outset, the Board notes that the evidence establishes that the Veteran is left-hand dominant; thus, her right shoulder disability involves her minor extremity.

Under Diagnostic Code 5201, with respect to the minor extremity, limitation of the arm at shoulder level or midway between side and shoulder level warrants a 20

-7-

percent rating. A 30 percent rating is warranted for limitation of arm motion at 25 degrees from side. 38 C.F.R. § 4.71a.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an initial 20 percent, but no higher, rating for the Veteran's residuals of a right shoulder separation is warranted from the September 3, 2008 effective date of the award of service connection.

Pertinent medical evidence associated with the claims file includes VA and private treatment records and the reports of June 2009 and June 2011 VA fee-basis examinations.

The Veteran underwent VA fee basis examination in June 2009. She then complained of an aching pain that was elicited by physical activity and weather changes and relieved by rest and medication. She reported that she had stiffness, swelling, locking and cracking; she did not have weakness, heat, redness, giving way, lack of endurance, fatigability or dislocation. Reported functional impairment due to the right shoulder pain was pain with lifting, overhead work and repetitive use.

On examination, there was tenderness and positive O'Brien sign, resisted throw test and Clunk, and positive apprehension and relocation test. There was no edema, effusion, redness, heat, subluxation or guarding of movement. Range of motion

-8-

testing revealed active flexion to 135 degrees with pain occurring at 90 degrees, active abduction to 135 degrees with pain occurring at 90 degrees, internal rotation to 60 degrees with pain occurring at 40 degrees, and external rotation to 50 degrees with pain occurring at 30 degrees. X-ray of the right shoulder was normal. The examiner noted the subjective complaints and objective findings as noted. The examiner remarked that the effect of this disability on the Veteran's usual occupation and daily activity was pain with overhead work and lifting.

The Veteran underwent VA fee basis examination in June 2011. She complained of flare-ups of an aching pain, as often as 4 times a day that was elicited by physical activity and relieved by medication. She reported that she had weakness, stiffness, swelling, giving way, lack of endurance, locking, tenderness and pain; she did not have heat, redness, deformity, drainage, effusion fatigability, subluxation or dislocation. She reported that her overall functional impairments were limited abduction of the right shoulder, sharp pains and ache and difficulty lifting objects with her right.

On examination, there was tenderness and weakness. There was no edema, instability, abnormal movement, effusion, redness, heat, deformity, guarding of movement, subluxation, malalignment or drainage. Range of motion testing revealed active flexion to 180 degrees, active abduction to 90 degrees with pain occurring at 90 degrees, internal rotation to 70 degrees with pain occurring at 70 degrees, and external rotation to 70 degrees with pain occurring at 70 degrees. The right should joint function was additionally limited by pain, fatigue, weakness, lack of endurance following repetitive use. The right shoulder joint function was not additionally limited by incoordination following repetitive use. The examiner remarked that the effect of the disability on the Veteran's usual occupation and daily activity was decrease abduction, rotation of the right shoulder.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the aforementioned medical evidence reflects that, since the September 3, 2008 effective date of the award of service connection, the Veteran has left arm motion to limited to shoulder level, residual to left shoulder separation. Such more nearly approximates the criteria for an initial 20 percent rating. In this regard, the Board

-9-

notes that on examinations in June 2009 and in June 2011 range of motion testing revealed that pain in active abduction began at 90 degrees and the functional impairments were pain with lifting and overhead work and limited abduction of the right shoulder. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. at 204-7 (1995).

However, at no point since September 3, 2008 has the disability met the criteria for the maximum 30 percent rating under DC 5201. As noted above, a 30 percent rating is assigned for limitation of arm motion at 25 degrees from side in the minor extremity. While the June 2011 examiner commented that repetitive motions caused pain, fatigue, weakness and lack of endurance, the range of motion with repetition was still at shoulder level (the level of disability contemplated by a 20 percent rating). Moreover, while the Veteran reported fatigue, weakness, and a lack of endurance, these findings are not shown to result in any corresponding motion loss that would support a higher rating. In short, the 20 percent rating adequately compensates the Veteran for his pain and other DeLuca factors provide no basis for assignment of any higher rating.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for a higher rating at any point prior to, or from, June 11, 2011. In this regard, ankylosis, and impairment of the humerus is not shown. See 38 C.F.R. § 4.71a. The disability also has not been shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating schedule.

For all the foregoing reasons, the Board finds that an initial 20 percent, but no higher, rating for residuals of a right shoulder separation is warranted for the period from September 3, 2008 through June 11, 2011, but that a rating in excess of 20 percent is not warranted at any time pertinent to this appeal. The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for an initial 20 percent rating are met, but finds that the preponderance of the evidence is against assignment of a higher rating. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).

-10-

III. Effective Date

Generally, the effective date for an award of service connection is the date of receipt of the claim or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. §3.400.

The effective date for a grant of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of receipt of the new claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(l)(ii), (r).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

The basic facts in this case are not in dispute. The Veteran filed an original claim for service connection for right shoulder disability in January 1994, and the RO denied the claim in an August 1994 rating decision. Although notified of the disallowance and of her appellate rights, the Veteran did not initiate an appeal. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 20.1103.

The next communication from the Veteran was an August 2003 request to reopen the claim for service connection for a right shoulder disability.   The RO denied the claim in a January 2004 rating decision. Although notified of the disallowance and of her appellate rights, the Veteran did not initiate an appeal. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 20.1103.

-11-

The next communication from the Veteran is a September 3, 2008 request to reopen the claim for service connection for a right shoulder disability. In July 2009, service connection was granted for residuals of a right shoulder separation, effective September 3, 2008.

In her September 2009 NOD, the Veteran argued that she is entitled to an earlier effective date for benefits, specifically, stating that she had been submitting her case since 1994 and that same information was used to grant service connection in 2008.

While the appellant asserts her entitlement an earlier effective, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

As indicated above, the claim for service connection for residuals of a right shoulder separation was finally, last previously resolved by the RO's January 2004 disallowance of the request to reopen the claim (and, hence, cannot provide a basis for a grant of the benefits ultimately awarded in connection with a reopened claim for that benefit). See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(a), 20.1103. Given the finality of the RO's January 2004 disallowance, an effective date prior to that date is legally precluded.

While the finality of the January 2004 decision could be vitiated by a finding of clear and unmistakable (CUE) in that decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates), no such claim has been raised here. A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error. See Phillips v. Brown, 10 Vet. App. 25, 31 (1997). As shown above, the arguments of the Veteran and her representative do not actually allege CUE, much less, reflect the type of specificity need to sufficiently raise such a claim.

-12-

The Board also notes that, after the January 2004 decision and prior to the September 3, 2008 claim to reopen, there is no document indicating an intent by the Veteran to reopen her claim for service connection for residuals of a right shoulder separation; indeed, the Veteran did not file a document of any kind during this time frame.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority. As, on these facts, no effective date for the award of service connection for residuals of a right shoulder separation earlier than September 3, 2008, is assignable, the claim for an earlier effective date for the award of service connection must be denied. Where, as here, the law and not the evidence is dispositive, the matter on appeal must be terminated or denied as without legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

An initial 20 percent rating for residuals of a right shoulder separation is granted for the period from September 3, 2008 through June 10, 2011, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 20 percent for residuals of a right shoulder separation is denied.

An effective date earlier than September 3, 2008 for the award of service connection and compensation for residuals of a right shoulder separation is denied.

JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans Appeals

-13-



